Title: To Benjamin Franklin from the Vicomtesse de Faudoas, 5 December 1777
From: Faudoas, —— Boulainvilliers, vicomtesse de
To: Franklin, Benjamin


Ce 5 xbre 1777
Permettés, Monsieur, que la Personne du monde qui vous est le plus attachée vous dise combien elle partage la satisfaction que vous eprouvés dans ce moment cy. J’aurois bien desirés me joindre à mes parents pour vous faire mon compliment. Recevés le Monsieur et mes regrets de ne pouvoir Vous reiterrer moy même les sentimens que je vous ay voué pour toujours et avec lesquel j’ay l’honneur d’estre Monsieur, votre très humble et très obeissante servante
Boulainvilliers VICOMTESSE DE FAUDOAS


Permettés Monsieur que M De faudoas vous fasse agréer son compliment

 
Addressed: A Monsieur / Monsieur Le docteur francklin / A Passy
